OPINION OF THE COURT
Per Curiam.
*217Peaches H. Drummond has submitted an affidavit dated March 28, 2007, wherein she tenders her resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Ms. Drummond was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on April 29, 1998.
Ms. Drummond avers that her resignation is freely and voluntarily tendered, that she is not being subjected to coercion or duress, and that she is fully aware of the implications of its submission.
Ms. Drummond is aware that the Grievance Committee is currently investigating two complaints of professional misconduct against her which allege, inter alia, a conflict of interest in a real estate transaction and neglect of a client matter. She acknowledges her inability to successfully defend herself on the merits against any charges predicated upon the misconduct in question.
Ms. Drummond’s resignation is submitted subject to any application that could be made by the Grievance Committee to direct that she make restitution and reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). She acknowledges the continuing jurisdiction of the court to make such an order. Ms. Drummond is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against her. She specifically waives the opportunity afforded by subdivision (6-a) (f) to be heard in opposition thereto.
The Grievance Committee urges acceptance of the proffered resignation.
Inasmuch as Ms. Drummond’s resignation comports with all appropriate court rules, it is accepted, and, effective immediately, she is disbarred and her name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Miller, Schmidt, Crane and Mastro, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, Peaches H. Drummond is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Peaches H. Drummond shall promptly comply with this court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
*218Ordered that pursuant to Judiciary Law § 90, effective immediately, Peaches H. Drummond is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the resignor, Peaches H. Drummond, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the resignor shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10 (f).